DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-6, 10-13, 15, 16, 19-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUSTAJARVI (US 2018/0279142)  .

Regarding claim 1, 16, MUSTAJARVI (US 2018/0279142) discloses an apparatus for wireless communication at a network node having a split bearer configuration for a user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory, the memory and the at least one processor being configured to: 
measure, at a primary node (MN) or a secondary node (SN), a data burst statistic for the network node, the data burst statistic being based on at least one of a burst level throughput or a packet loss measurement for a data burst between the UE and the MN based on a first bearer in the split bearer configuration or between the UE and the SN based on a second bearer in the split bearer configuration (MUSTAJARVI: Fig. 2, Fig. 11,  ¶63, ¶71-75, ¶92, the AP/Second Node(equivalent to SN) measures throughput and transmits the report including information on throughput for the test data (data burst statistic) between at least UE and Second Node (SN) and UE and MN (First Node/Base Station)); and 
provide the data burst statistic from the network node to at least one of the MN or a core network component (MUSTAJARVI: Fig. 2, ¶71-75 , the data burst statistic i.e. the throughput and other measurement information for each of the bearer between the UE and the SN (AP) is transmitted to the MN (base station)).
Regarding claim 4, 19, MUSTAJARVI discloses apparatus of claim 1/16, wherein the data burst statistic includes one or more of: an aggregation indication indicating traffic aggregation, or a duplication indication indicating traffic duplication (MUSTAJARVI: ¶124, ¶106, Fig. 12, the report/result has tunnel ids and bearer ids indicating that the traffic is aggregated).
Regarding claim 5, 20,  MUSTAJARVI discloses apparatus of claim 1/16, wherein the data burst statistic includes one or more of: a data burst size, a start time of the data burst, or a time associated with an end of the data burst (MUSTAJARVI: ¶63, ¶98, RTT report indicating a round trip time which is a time associated with the end of the data burst/packet).
Regarding claim 6, 21,  MUSTAJARVI discloses apparatus of claim 1, discloses wherein the memory and the at least one processor are further configured to: receive an indication from the MN or the core network component to report data burst information for throughput, wherein the network node provides the data burst statistic based on the indication (MUSTAJARVI: ¶72-73, the report of radio quality is of bearer between the WALAN AP (SN) and the UE is based on a request/indication received from the eNB (MN)).
Regarding claim 10, MUSTAJARVI discloses apparatus of claim 1, wherein the memory and the at least one processor are further configured to: transmit a combined downlink throughput from the MN to the SN (MUSTAJARVI: ¶60-61, ¶65, ¶100, the throughput of all traffic of from the first node, eNB, to the second node, SN/AP; this throughput measurement is sent by the second node (SN) to the eNB (MN)).
Regarding claim 11, MUSTAJARVI discloses apparatus of claim 1, wherein the network node is the SN and the memory and the at least one processor are configured to measure the data burst statistic for the SN based on the second bearer and provide the data burst statistic from the SN to the MN based on the first bearer (MUSTAJARVI: ¶81, ¶77, the report for throughput based on the connection/bearer between the second node (SN) and the UE is is sent directly over a first bearer between the UE and the first node, to the first node (MN)).
Regarding claim 12, MUSTAJARVI discloses apparatus of claim 11, wherein the memory and the at least one processor are further configured to: receive, at the SN, a combined downlink throughput from the MN (MUSTAJARVI: ¶111, the combined data (with a given throughput) is sent from the first node (MN) to the second node (SN)).
Regarding claim 13, MUSTAJARVI discloses apparatus of claim 11, wherein the apparatus is configured to provide the data burst statistic from the SN to the MN for determination of at least one of a combined packet drop rate, a combined Uu loss rate, a combined downlink throughput, or a combined uplink throughput for the MN based on the first bearer and the SN based on the second bearer (MUSTAJARVI: ¶111, ¶100, ¶114, ¶126, Fig. 12, the combined report for the total downlink packets’ throughput is provided from the second node (SN) to the eNB/first node (MN); this is based on a aggregated packet s ).

Regarding claim 15, MUSTAJARVI discloses apparatus of claim 1, further comprising: at least one antenna; and a transceiver coupled to the at least one antenna and the at least one processor (MUSTAJARVI: Fig. 1, ¶44, antenna and transceiver with one processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2,  9, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSTAJARVI (US 2018/0279142) in view of PARK et al (US 2016/0353457)

Regarding claim 2, 17, MUSTAJARVI discloses apparatus of claim 1. wherein the network node is the MN and the memory and the at least one processor are configured to measure the data burst statistic for the MN based on the first bearer (MUSTAJARVI: ¶60-61, ¶65, ¶100, the throughput report of all traffic of from the first node, eNB, to the second node, SN/AP; this throughput measurement is sent by the UE to the eNB (MN) for the path between UE and eNB(MN).
MUSTAJARVI remains silent regarding the MN providing the data burst statistic from the MN to the core network component.
However, PARK et al (US 2016/0353457) discloses the MN providing the data burst statistic from the MN to the core network component. (PARK: Fig. 7, ¶42, ¶182, reports from the measurement is transmitted to the core network).
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of PARK as it provides a well known technique of providing QoS information to a central entity to control the network resources in a centralized manner when load on individual stations of the access network becomes large. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of PARK in order to provide a more centralized control of the network. 
Regarding claim 9, MUSTAJARVI discloses apparatus of claim 1, wherein the memory and the at least one processor are further configured to provide the data burst statistic in at least one of: an Xw message, an Xn user plane message, a control plane message, or a downlink data delivery message. (MUSTAJARVI: ¶97, ¶100, Xw interface used for messaging) 
MUSTAJARVI remains silent regarding the Xw interface being X2 interface.
However, PARK discloses Xw interface being X2 interface (¶42)
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of PARK as it provides a well known technique of providing QoS information to a central entity to control the network resources in a centralized manner when load on individual stations of the access network becomes large. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of PARK in order to provide a more centralized control of the network. 



Claim(s) 3, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSTAJARVI (US 2018/0279142) in view of SHARMA et al (US 2018/0035436)

Regarding claim 3, 18, MUSTAJARVI discloses apparatus of claim 1, wherein the network node is the SN and the memory and the at least one processor are configured to measure the data burst statistic for the SN based on the second bearer and provide the data burst statistic from the SN (MUSTAJARVI: ¶60-61, ¶65, ¶100, the throughput of all traffic of from the first node, eNB, to the second node, SN/AP; this throughput measurement is sent by the second node (SN) to the eNB (MN)).
MUSTAJARVI remains silent regarding the data burst statistic from the SN to the core network component.
However, SHARMA et al (US 2018/0035436) discloses the data burst statistic from the SN to the core network component (SHARMA: Fig. 7, ¶96, reports are sent to a core network component i.e. MME or S-GW  ).
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of SHARMA as it provides a well known technique of providing QoS information to a central entity to control the network resources in a centralized manner when load on individual stations of the access network becomes large. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of SHARMA in order to provide a more centralized control of the network. 

Claim(s) 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSTAJARVI (US 2018/0279142) in view of HIMAYAT et al (US 2015/0351079)

Regarding claim 14, MUSTAJARVI discloses apparatus of claim 11, wherein the memory and the at least one processor are further configured to: receive a monitoring throughput request and to provide a combined packet loss rate and Uu loss rate from the SN to the core network component in response to the monitoring throughput request (MUSTAJARVI: ¶72-73, ¶87-90, throughput and statistics reporting request is received by the second node (SN) from the eNB (MN) to provide throughput report based on the combined packet loss rate in the user access interface and the Xn interface between first node/eNB/MN and second node/SN).
MUSTAJARVI remains silent regarding throughput being a metric of QoS. However, HIMAYAT et al (US 2015/0351079) discloses throughput being a metric of QoS (HIMAYAT: ¶88, ¶64, throughput being a metric of QoS).
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of HIMAYAT as it provides a well known metrics for measuring quality of service of transmitting data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of HIMAYAT in order to provide a well known metrics or measuring quality of a communication, known in the art.

Claim(s) 7-8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSTAJARVI (US 2018/0279142) in view of FUTAKI et al (US 2018/0255545)
Regarding claim 7, 22, MUSTAJARVI discloses the apparatus of claim 1/16, wherein the data burst statistic includes one or more of: number of data bytes dropped at the SN during a measurement period, and a number of bytes transmitted over the air at the MN or the SN (MUSTAJARVI: ¶72-75, a number of lost bytes and successfully transmitted bytes).
However, MUSTAJARVI remains silent regarding, however, FUTAKI et al (US 2018/0255545) discloses a number of dropped radio link control (RLC) service data units (SDUs) at the SN during a measurement period, a number of RLC SDUs of which a part is transmitted at the MN or the SN during the measurement period, a first number of RLC SDUs for which the part is transmitted over the air at the MN or the SN, a first sequence number of RLC SDUs for which the part is transmitted over the air at the MN or the SN in a TCP SACK format, a second number of dropped RLC SDUs at a distributed unit (DU) in the measurement period, or a second sequence number of RLC SDU dropped at the DU in the TCP SACK format (FUTAKI: ¶81, throughput i.e. the success transmissions/total transmissions of the RLC PDUs which includes the respective RLC SDUs).
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of FUTAKI as it provides a well known data unit used in the art for communicating data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of FUTAKI in order to improve compatibility by using well-known data communication unit.
Regarding claim 8, MUSTAJARVI apparatus of claim 1, wherein the data burst statistic includes one or more of: an uplink data burst size of an data burst, a start time of the data burst, or an end time associated with an end of the data burst (MUSTAJARVI: ¶63, ¶98, RTT report indicating a round trip time which is a time associated with the end of the data burst/packet).
MUSTAJARVI remains silent regarding the data burst being uplink data burst.
However, FUTAKI discloses the data burst being uplink data burst (FUTAKI: ¶62-63, Fig. 6, UL PDUs).
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of FUTAKI as it provides a well known technique of transmitting data from a user device to the network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of FUTAKI in order to provide user ability to upload files and data to the network or send, via network, to other user devices and measure the data stats at the network for such communication.






Claim(s) 23-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSTAJARVI (US 2018/0279142) in view of PARK et al (US 2016/0353457)

Regarding claim 23, 30, MUSTAJARVI discloses an apparatus/method for wireless communication based on a split bearer configuration with a primary node (MN) on a first bearer and a secondary node (SN) on a second bearer (MUSTAJARVI: Fig. 2, Fig. 11,  ¶63, ¶71-75, ¶92, the AP/Second Node(equivalent to SN) measures throughput and transmits the report including information on throughput for the test data (data burst statistic) between at least UE and Second Node (SN) and UE and MN (First Node/Base Station)), comprising: 
a memory; and 
at least one processor coupled to the memory, the memory and the at least one processor being configured to: 
receive, at the MN, a data burst statistic from the SN (MUSTAJARVI: Fig. 2, Fig. 11,  ¶63, ¶71-75, ¶92, the AP/Second Node(equivalent to SN) measures throughput and transmits the report including information on throughput for the test data (data burst statistic) between at least UE and Second Node (SN) and UE and MN (First Node/Base Station)); and determine a combined traffic verification statistic for the MN based on the first bearer and the SN based on the second bearer using the data burst statistic from the SN (MUSTAJARVI: Fig. 2, ¶71-75 , ¶87-90, the data burst statistic i.e. the throughput and other measurement information for each of the bearer between the UE and the SN (AP) is transmitted to the MN (base station) from the SN (AP) for traffic between the second node (SN) and UE and eNB (MN) and second node(SN)).
MUSTAJARVI remains silent regarding the MN providing the data burst statistic from the MN to the core network component.
However, PARK et al (US 2016/0353457) discloses the MN providing the data burst statistic from the MN to the core network component. (PARK: Fig. 7, ¶42, ¶182, reports from the measurement is transmitted to the core network).
A person of ordinary skill in the art working with the invention of MUSTAJARVI would have been motivated to use the teachings of PARK as it provides a well known technique of providing QoS information to a central entity to control the network resources in a centralized manner when load on individual stations of the access network becomes large. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI with teachings of PARK in order to provide a more centralized control of the network. 


Regarding claim 24, MUSTAJARVI modified by PARK discloses apparatus of claim 23, wherein the combined traffic verification statistic includes a combined downlink throughput for the MN based on the first bearer and the SN based on the second bearer (MUSTAJARVI: ¶87-90, Fig. 2, combined downlink throughput is determined at the eNB (MN)).

Regarding claim 25, MUSTAJARVI modified by PARK discloses apparatus of claim 24, wherein the data burst statistic includes one or more of: an aggregation indication indicating traffic aggregation, or a duplication indication indicating traffic duplication (MUSTAJARVI: ¶124, ¶106, Fig. 12, the report/result has tunnel ids and bearer ids indicating that the traffic is aggregated).

Regarding claim 26, MUSTAJARVI modified by PARK discloses apparatus of claim 24, wherein the data burst statistic includes one or more of: a data burst size, a start time of a data burst, or a time associated with an end of the data burst (MUSTAJARVI: ¶63, ¶98, RTT report indicating a round trip time which is a time associated with the end of the data burst/packet).

Regarding claim 27, MUSTAJARVI modified by PARK discloses apparatus of claim 23, wherein the combined traffic verification statistic includes a combined packet drop rate and Uu loss rate for the MN based on the first bearer and the SN based on the second bearer (MUSTAJARVI: ¶91,packet loss is determined as a measure based on packet loss in Xw interface between second node SN and eNB (MN) and user access interface between second node and UE).

Regarding claim 29, MUSTAJARVI modified by PARK discloses apparatus of claim 23, wherein the data burst statistic is received from the SN in at least one of: an X2 message, an Xn user plane message, a control plane message, or a downlink data delivery message (MUSTAJARVI: ¶91,packet loss is determined as a measure based on packet loss in Xw interface between second node SN and eNB (MN) and user access interface between second node and UE; PARK: ¶42, X2 interface).


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSTAJARVI modified by PARK as applied to claim 23 above, further in view of FUTAKI et al (US 2018/0255545)
Regarding claim 28, MUSTAJARVI modified by PARK discloses the apparatus of claim 1/16, wherein the data burst statistic includes one or more of: number of data bytes dropped at the SN during a measurement period, and a number of bytes transmitted over the air at the MN or the SN (MUSTAJARVI: ¶72-75, a number of lost bytes and successfully transmitted bytes).
However, MUSTAJARVI remains silent regarding, however, FUTAKI et al (US 2018/0255545) discloses a number of dropped radio link control (RLC) service data units (SDUs) at the SN during a measurement period, a number of RLC SDUs of which a part is transmitted at the MN or the SN during the measurement period, a first number of RLC SDUs for which the part is transmitted over the air at the MN or the SN, a first sequence number of RLC SDUs for which the part is transmitted over the air at the MN or the SN in a TCP SACK format, a second number of dropped RLC SDUs at a distributed unit (DU) in the measurement period, or a second sequence number of RLC SDU dropped at the DU in the TCP SACK format (FUTAKI: ¶81, throughput i.e. the success transmissions/total transmissions of the RLC PDUs which includes the respective RLC SDUs).
A person of ordinary skill in the art working with the invention of MUSTAJARVI modified by PARK would have been motivated to use the teachings of FUTAKI as it provides a well known data unit used in the art for communicating data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MUSTAJARVI modified by PARK with teachings of FUTAKI in order to improve compatibility by using well-known data communication unit.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461